Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 1 of 7 PageID #: 1154




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

  KENNETH FITCH; and                   )
  ESTATE OF DIANNE L. FITCH,           )
                                       )
               PLAINTIFF,              )
  v.                                   )
                                       )
  FEDERAL HOUSING FINANCE AGENCY;      )
  FEDERAL NATIONAL MORTGAGE            )
  ASSOCIATION;                         )
                                                              Civil Action No. 1:18-CV-00214
  WELLS FARGO BANK, N.A.;              )
  HARMON LAW OFFICES, P.C.;            )
  266 PUTNAM AVENUE, LLC;              )
  RUSHMORE LOAN MANAGEMENT             )
  SERVICES, LLC; and                   )
  US BANK NATIONAL ASSOCIATION AS      )
  TRUSTEE FOR RMAC TRUST, SERIES 2016- )
  CTT,                                 )
                                       )
              DEFENDANTS.              )

  RUSHMORE LOAN MANAGEMENT SERVICES, LLC AND U.S. BANK NATIONAL
    ASSOCIATION AS TRUSTEE’S OPPOSITION TO PLAINTIFF’S MOTION TO
    EXTEND TIME PURSUANT TO FED. R. CIV. P. 56(d) AND MEMORANDUM

    The Defendants, Rushmore Loan Management Services, LLC (“Rushmore”) and U.S. Bank

 National Association as Trustee for RMAC Trust, Series 2016-CTT (“RMAC Trust”), oppose

 Plaintiffs’, Kenneth Fitch and Estate of Dianne L. Fitch (collectively, the “Plaintiffs”), March 25,

 2021 Motion for Extension of Time Pursuant to Fed. R. Civ. P. 56(d) to the extent that Plaintiffs

 seek to obtain depose Rushmore or RMAC Trust because Plaintiffs have no plausible, good faith

 basis to do so. Furthermore, Plaintiffs have not indicated how the sought-after facts would

 influence the outcome of the pending motion because they lack standing to dispute the recorded

 assignment into Fannie Mae. For these reasons, this Court should deny Plaintiff’s motion to

 extend time to respond to Defendant, 266 Putnam Avenue, LLC’s (“Putnam”) motion for partial

 summary judgment.
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 2 of 7 PageID #: 1155




                                             ARGUMENT

 1. THE PLAINTIFF’S LACK ANY PLAUSIBLE, GOOD FAITH BASIS FOR BELIEVING THAT THE SOUGHT-
    AFTER FACTS CAN BE ASSEMBLED WITHIN A REASONABLE TIME BECAUSE THEY RELY ON
    UNREASONABLE ALLEGATIONS THAT AN UNRECORDED ASSIGNMENT OF MORTGAGE EXISTS.

        A critical factor missing in Plaintiffs’ motion to extend is the identification of a plausible,

 good faith basis for believing that the sought-after facts can be assembled. The First Circuit Court

 explained that in order for the protections of Rule 56(d) to be granted, the Plaintiff must furnish a

 timely statement, by affidavit or some other authoritative manner, that “(i) explains his or her

 current inability to adduce the facts essential to filing an opposition, (ii) provides a plausible basis

 for believing that the sought-after facts can be assembled within a reasonable time, and (iii)

 indicates how those facts would influence the outcome of the pending summary judgment motion.”

 Velez v. Awning Windows, Inc., 375 F.3d 35, 40 (2004) (internal citations omitted). The moving

 party must demonstrate “good cause for failure to have conducted the discovery earlier[]” and

 ““due diligence both in pursuing discovery before the summary judgment initiative surfaces and

 in pursuing an extension of time thereafter.” Rivera-Almodovar v. Instituto Socioeconoimco

 Comunitario, Inc., 730 F.3d 23, 28 (1st Cir. 2013) (internal quotations omitted).

        Here, the Plaintiffs’ motion to extend time fails to provide any plausible, good faith basis

 for deposing Rushmore or RMAC Trust and such a discovery would amount to an unwarranted

 fishing expedition of proprietary information. In their motion, Plaintiffs focus on the transaction

 between RMAC Trust and Fannie Mae, asserting that Fannie Mae had no interest in the Mortgage

 when it foreclosed but Plaintiffs fail to address the recorded assignment of mortgage. See Dkt. 97

 - Pls’ Mot. to Extend (“Finally Plaintiff will take a deposition of [RMAC Trust]_to obtain the

 Pooling and Servicing Agreement of the Trust and of [Rushmore] to establish that when Rushmore

 purchased the mortgage loan it purchased the note and the mortgage pursuant to a purchase of
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 3 of 7 PageID #: 1156




 loans from either Fannie Mae or FHFA which closed on July 26, 2017…”). Although Plaintiffs

 allude to the existence of an unrecorded assignment of mortgage, they do not state as such nor do

 they provide any basis for such a claim. See Dkt. 97 – Pls’ Mot. to Extend (“Since assignments are

 not required to be recorded, the argument of the Defendant that the lack of a recorded mortgage

 assignment does not establish that there was no assignment of the mortgage.”).

        Rather, Plaintiffs wish to engage in what would clearly be a futile “fishing expedition”

 without any particularized likelihood of discovering relevant information. See Fennell v. First Step

 Designs, Ltd., 83 F.3d 526, 533 (1st Cir. 1996) (holding that plaintiff’s request for late discovery

 did not “set forth a plausible basis for believing that the specified facts, susceptible of collection

 within a reasonable time frame, probably exist.”). Plaintiff’s claims are without any rational basis,

 but instead rely on circular reasoning to support an allegation that there might be an unrecorded

 assignment. Dkt. 97 – Pls’ Mot. to Extend. The mere fact that something may occur without a

 rational basis amounts to unrestrained “fishing expeditions.” See Plumbers’ Union Local No. 12

 Pension Fund v. Nomura Asset Acceptance Corp., 632 F.3d 762, 774 (1st Cir.Jan.20,2011).

 Plaintiffs can show no rational basis that the production of the Pooling and Servicing Agreement

 will result in the discovery of an unrecorded assignment of mortgage from Fannie Mae, but will

 provided unfettered access to third party contracts and/or proprietary information that are

 irrelevant to the instant case. See Id. As a result, the Plaintiffs’ motion to extend should be denied

 or alternatively, denied to the extent that they will depose Rushmore or RMAC Trust.

 2.     THE PLAINTIFFSFAIL TO SHOW HOW THE SOUGHT-AFTER FACTS WOULD INFLUENCE THE
 OUTCOME OF THE PENDING SUMMARY JUDGMENT BECAUSE SUCH EVIDENCE WOULD MERELY RENDER
 THE RECORDED ASSIGNMENT VOIDABLE AS OPPOSED TO VOID.

        Secondly, Plaintiffs does not show how producing a copy of the Pooling and Servicing

 Agreement or any other documents relative to the purchase of the mortgage loan would influence
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 4 of 7 PageID #: 1157




 the pending motion because any such evidence would merely render the recorded assignment of

 mortgage held by Fannie Mae voidable, not void. As discussed in Culhane v. Aurora Loan Servs.

 of Neb., the Constitution limits the federal courts judicial powers to actual cases and controversies,

 in which “the plaintiff has ‘such a personal stake in the outcome of the controversy as to assure

 that concrete adverseness which sharpens the presentation of issues upon which the court so largely

 depends.’ ” 708 F.3d 282, 289 (1st Cir.2013) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962);

 citing U.S. Const. art. III, § 2, cl. 1). The personal stake requirement is established by proving the

 three-part test: (1) a concrete and particularized injury that is actual or imminent, not conjectural

 or hypothetical, (2) direct causation between the challenged action and the identified harm, and (3)

 redressability of the harm. See Id. at 289-90 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

 560-61 (1992)). However, even when these elements are met, the prudential aspect of standing

 requires the “plaintiff to show that [their] claim is premised on [their] own legal rights (as opposed

 to those of a third party), that [their] claim is not merely a generalized grievance, and that it falls

 within the zone of interests protected by the law invoked.” Pagán v. Calderón, 448 F.3d 16, 27

 (1st Cir.2006).

        The Culhane Court held that mortgagors have standing to challenge the validity of an

 assignment, unless the “shortcomings in an assignment [ ] render it merely voidable at the election

 of one party but otherwise effective to pass legal title.” 708 F.3d at 291. The Court reasoned that

 a mortgagor has a legally cognizable right to challenge a foreclosing entity’s status qua mortgagee,

 but only “to challenge a mortgage assignment as invalid, ineffective, or void (if, say, the assignor

 had nothing to assign or had no authority to make an assignment to a particular assignee).” Id.

 While interpreting Massachusetts law, the Culhane decision was adopted by the Rhode Island

 Supreme Court in holding that a “void” contract is one where “the assignor had nothing to assign
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 5 of 7 PageID #: 1158




 or had no authority to make an assignment to a particular assignee.” See Mruk v. Mortg. Elec.

 Registration Sys., 82 A.3d 527, n.8 (R.I.2013) (internal quotations omitted). No standing exists to

 challenge assignments that are “voidable” where the scope of authority can be legally ratified. See

 Cruz v. Mortg. Elec. Registration Sys., 108 A.3d 992, 997-98 (R.I.2015) (citing Wilson v. HSBC

 Mortgage Serv., 744 F.3d 1, 10 (1stCir.2014).

        However, no such standing exists in third party contracts or the note holder status. See,

 e.g., DePetrillo v. Belo Holdings, Inc., 45 A.3d 485, 492 (R.I. 2012) (holding that the prospective

 purchaser lacked standing to challenge purchaser's exercise of right of first refusal where

 prospective purchaser was a stranger to a contract between the vendor and purchaser providing for

 first refusal rights); Sousa v. Town of Coventry, 774 A.2d 812, 815 n.4 (R.I. 2001) (rejecting the

 argument that "an individual who is not a party to a contract may assert the rights of one of the

 contracting parties in order to void a contract or have it declared unenforceable"); US Bank Nat’l

 Assoc. v. Coulthard, 2015 WL 8964358 at *6-7 (Mich.Ct.App.2015) (citing Bowles v. Oakman,

 225 N.W. 613 (Mich.1929) in holding that the mortgagors had no standing to challenge assignment

 of the note); In re Rinaldi, 487 B.R. 516, 529-30, 532 (Bankr.E.D.Wisc.2013) (“Moreover, defects

 in the transfer of the Note … do not render the Mortgage unenforceable, the Note invalid or the

 proof of claim fraudulent.”); see also Bank of New York Mellon as Tr. v. Delaney, 455 P.3d 42, 46

 (Or.Ct.App.2019) (aff’d on other grounds, upholding trial court decision that mortgagor lacked

 standing to challenge the authenticity of the note indorsement); Bank of New York Mellon v. Fisher,

 Docket No. 108855, 2020 WL 5848108 at n. 3 (OhioCt.App.2020). The Rhode Island Supreme

 Court made it clear in Pimentel v. Deutsche Bank Nat’l Trust Co., “[a]s we have said in a long line

 of cases stemming from Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069 (R.I.2013), a

 mortgagee need not hold the note in order to foreclose on a property.” 174 A.3d 740, 745
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 6 of 7 PageID #: 1159




 (R.I.2017) (additional citations omitted). The assignment of the mortgage interest transfers the

 statutory power of sale including the ability to foreclose, even if the assignor does not hold the

 promissory note. Leone v. Mortg. Elec. Registration Sys., 101 A.3d 869, 874 (R.I. 2014)

 (upholding trial court decision granting summary judgment where MERS assigned the mortgage).

        Here, the Plaintiffs have failed to show how the existence of an unrecorded assignment of

 mortgage would influence Fannie Mae’s authority to foreclose because even assuming arguendo

 that the mortgage was transferred to RMAC Trust on July 26, 2017, the recorded assignment

 provided Fannie Mae with the apparent authority to foreclose on behalf of the note owner. See

 Wilson 744 F.3d at 10; Cruz 108 A.3d at 997-98; Dkt 60 – Pl’s Compl., Ex. B. There is no question

 that Fannie Mae held the Mortgage by recorded assignment prior to this alleged event, only that it

 is “potentially voidable”. See Wilson 744 F.3d at 14. As a result, Plaintiffs would have no standing

 to challenge the validity of the recorded assignment even if an unrecorded assignment were in

 existence because RMAC Trust has the option to void the unrecorded assignment. See Id.

        Nor do Plaintiffs have standing to challenge the Pooling and Servicing Agreement or other

 third party agreements because they are not a party to the contract. See DePetrillo 45 A.3d at 492.

 RMAC Trust’s status as the note holder does not preclude Fannie Mae from having authorization

 to foreclose the Mortgage because these do not have to be the same entity under Rhode Island law.

 Pimentel 174 A.3d at 745. The statutory power of sale contained in the Mortgage was conveyed

 to Fannie Mae by the recorded assignment, irrespective of the note holder status. Leone 101 A.3d

 at 874. For these reasons, this Court should deny Plaintiffs’ motion to extend time to respond to

 summary judgment.
Case 1:18-cv-00214-JJM-PAS Document 99 Filed 03/31/21 Page 7 of 7 PageID #: 1160




        WHEREFORE, the Defendants, Rushmore Loan Management Services, LLC and US

 Bank National Association as Trustee for RMAC Trust, Series 2016-CTT, request that this Court

 deny Defendant’s Motion for Extension of Time.


                                                Respectfully submitted,
                                                DEFENDANTS,
                                                Rushmore Loan Management Services, LLC; and
                                                U.S. Bank National Association as Trustee for
                                                RMAC Trust, Series 2016-CTT,

                                                /s/ Rowdy M. Cloud______________
                                                Rowdy M. Cloud, Esq. (#9383)
                                                Attorney for Plaintiff
                                                BENDETT & McHUGH, P.C.
                                                23 Messenger Street, Second Floor
                                                Plainville, MA 02762
                                                Tel: (508) 919-8638
 Date: March 31, 2021                           E-mail: rcloud@bmpc-law.com


                                         CERTIFICATION

 I, Rowdy M. Cloud, certify that, on this 31st day of March 2021, I filed the foregoing document
 through the ECF system, thereby serving it electronically to the registered participants as identified
 on the Notice of Electronic Filing (NEF). The foregoing document is available for viewing and
 downloading from the ECF system.

                                                /s/ Rowdy M. Cloud____________
                                                Rowdy M. Cloud, Esq. (#9383)
